DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 03/15/2022.
        Claims 1 and 6 have been currently amended.
 
        Claim 8 has been withdrawn-currently amended.

        Claim 9 has been withdrawn.
 
        Claims 3 and 10 have been canceled.
        Claims 2, 4-5 and 7 have been currently remained.
        Claims 1-2 and 4-9 are currently pending in the application.
                                              Specification

 2.    The amended title of -- DISPLAY SUBSTRATE CAPABLE OF ALLEVIATING COLOR 

SEPARATION, AND DISPLAY DEVICE -- has been entered on 03/15/2022 and the 

specification objection has been withdrawn on 12/15/2021.

                                                          Rejoinder     
3.     Claims 1-2, 4-5 and 7 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
      Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/30/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                           Examiner’s Statement of Reasons for Allowance
4.     Claims 1-2 and 4-9 are allowed.
5.     The following is an examiner’s statement of reasons or allowance
        Claims 1-2 and 4-9 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 12/15/2021. 
                                                              Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892